DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/03/2021 have been fully considered but they are not persuasive.
Applicant’s first argument with respect to claim 1, is Bastami and Chen, whether alone or in combination, fail to disclose teach or suggest claim 1. For example, claim 1, in relevant part, recites "determining a power loss on the transmitter according to continuous measurements of an AC output current." Bastami at best looks at merely utilizes input currents with respect to the input power to determine foreign object power loss.
This is not persuasive because as recited in paragraph 0025-0026 in Bastami reference, “There may be known power losses within the components of the transmitter 112 while the transmitter 112 receives the input signal 116 and generates the electromagnetic field 105 (FIG. 1A) as the wireless power signal.” There are known power losses between 332 and 352 as there is AC output current flowing through 332 and 352. The inverter 330 converts the DC input into AC output into 332 and 352. Therefore the combination of Bastami and Chen teach determining a power loss on the transmitter according to continuous measurements of an AC output current, since Bastami determines a power loss on the transmitter.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 
Applicant argues “Further, Bastami and Chen are completely devoid of “obtaining a coupling factor between the transmitter and the relay;” “determining a power loss on the relay based on the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9, 11-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bastami et al. (US 2013/0094598 A1) in view of Chen el at. (US 2017/0353046 A1).
In regards to claim 1, Bastami discloses, in figure 3, a method for a foreign object detection (abstract) in a system having a relay (Fig. 1, 122 receiver) adapted to inductively transfer power to charge a device (126, charging a battery; par 0019) and a transmitter (112) having a controller (Fig. 3, 338 control logic) configured to control a driver (Fig. 3 330 inverter; the control logic 338 controls 330 inverter as both are connected) for inductively transmitting to the relay the power to charge the device (126, charging a battery), wherein the transmitter (112) and the relay (122) are separated by a medium (Par 0020, mutual inductance), wherein the controller is capable of communicating with the device (Fig.3; 338 is connected with 336 and the modulator/demodulators 336, 356 are configured to communicate data between the transmitter 112 and the receiver 122. Par[0044]), the method comprising operations by the controller: determining a power consumed by the transmitter (See par[0019] disclosing the output signal 126 that provides power that is used (consumed) by the wireless power system, output signal 126 is obtained via the transmitter 112); determining a power loss on the transmitter (Par[0025], PL.sub.T) according to continuous measurements of an AC output current (Fig 3. There are known power losses between 332 and 352 as there is AC current flowing through 332 and 352; Par[0026]); determining a power loss on the relay based on the obtained coupling factor and the continuous measurements of AC output current (There are known power losses between 332 and 352 as there is AC current flowing through 332 and 352; Par[0026]); subtracting from the power consumed by the transmitter the power loss on the transmitter and the power loss on the relay to produce a result (see power calculation formula disclosed in par[0029]; obtaining from the device consumed power of the device (Par[0026], P.sub.OUT); comparing the result to the consumed power of the device (Par[0029], PL.sub.FO and P.sub.OUT); and determining the foreign object presence based on the comparison (Par[0029], the inductive wireless power transfer system 200 may determine that the foreign object 102 is present. As a result, the inductive wireless power system 200 may take action, such as alerting the user of the foreign object).

However, Chen discloses, in figure 2, obtaining coupling factor between the transmitter and the relay (Par[0043], When the transmit coil 214 and the receive coil 218 are mutually resonant and in close proximity, the wireless power transfer system 200 may be described as a strongly coupled regime where the coupling coefficient (coupling coefficient k) is typically above 0.3.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bastami to incorporate the teachings of Chen by including obtaining coupling factor between the transmitter and the relay in order to minimize transmission losses between the transmitter 204 and the receiver 208 (Chen; Par[0043]).
In regards to claim 2, Bastami in view of Chen disclose the method of claim 1. Bastami further discloses wherein the determining the power loss on the relay is also based on an operational frequency of the transmitter (Par[0032] The coils of the inductor 332 may have a resonant frequency that may be tuned based on the inductance of the coils of the inductor 333 and the capacitance of the plates of the output capacitor 335. Thus, there is an operational frequency between the transmitter and relay.) and joint resonance frequencies of the relay and the transmitter (Par 0038).
In regards to claim 3, Bastami in view of chen disclose the method of claim 2. Bastami further discloses wherein upon said determining foreign object presence the controller cease said inductively transfer power (Par[0050]; The transmitter may stop transmission of the electromagnetic field 105 if the foreign object power loss (PL.sub.FO) is above the second threshold (e.g., 20%)).
In regards to claim 4, Bastami in view of chen disclose the method of claim 2. Bastami further discloses wherein upon said determining foreign object presence the controller changes the operational frequency for minimum inductively transfer power (Par[0050]; The transmitter 112 may reduce the strength of the electromagnetic field 105 or disable the generation thereof to reduce or stop the 
 In regards to claim 9, Bastami in view of Chen disclose the method of claim 1. Chen further discloses wherein the coupling factor is a predetermined value that is greater than 0.15 (Par 0043).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bastami to incorporate the teachings of Chen by including wherein the coupling factor is a predetermined value that is greater than 0.15 in order to minimize transmission losses between the transmitter 204 and the receiver 208 (Chen; Par[0043]).
	In regards to claim 11, Bastami discloses, in figure 3, a transmitter (112) for wirelessly charging a device (output of 126, charging a battery; par 0019) via a relay (122), the transmitter (112) and the relay (122) being separated by a medium (Par 0020, mutual inductance), wherein the transmitter (112) comprises a controller (338 control logic) configured to communicate with the device (338 is connected with 336 and the modulator/demodulators 336, 356 are configured to communicate data between the transmitter 112 and the receiver 122. Par[0044]) and detect a foreign object between the device and the transmitter (par 0030) by:-3-6710664.1Applicant: POWERMAT TECHNOLOGIES LTD.Application No.: 16/304,831 determining a power loss on the transmitter (Par[0025], PL.sub.T) according to continuous measurements of AC output current and a power consumed by the transmitter (Fig 3. There are known power losses between 332 and 352 as there is AC current flowing through 332 and 352. Output signal 126 provides power that is used (consumed) by the wireless power system, output signal 126 is obtained via the transmitter 112; Par, 0019, 0026); obtaining a consumed power of the device from the device (Par[0026], P.sub.OUT); determining a power loss on the relay based on the continuous measurements of AC output current and the obtained coupling factor (There are known 
However, Chen discloses, in figure 2, obtaining coupling factor between the transmitter and the relay (Par[0043], When the transmit coil 214 and the receive coil 218 are mutually resonant and in close proximity, the wireless power transfer system 200 may be described as a strongly coupled regime where the coupling coefficient (coupling coefficient k) is typically above 0.3.);
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bastami to incorporate the teachings of Chen by including obtaining coupling factor between the transmitter and the relay in order to minimize transmission losses between the transmitter 204 and the receiver 208 (Chen; Par[0043]).
	In regards to claim 12, Bastami in view of Chen disclose the transmitter of claim 11. Bastami further discloses wherein the determining of the power loss on the relay is also based on an operational frequency of the transmitter (Par[0032] The coils of the inductor 332 may have a resonant frequency that may be tuned based on the inductance of the coils of the inductor 333 and the capacitance of the plates of the output capacitor 335. Thus, there is an operational frequency between the transmitter and relay.) and joint resonance frequencies of the relay and the transmitter (Par 0038).
In regards to claim 13, Bastami in view of Chen disclose the transmitter of claim 12. Bastami further discloses, in figure 3, wherein the controller (338 control logic) is configured to cease the wirelessly charging of the device via the relay by the transmitter upon the determining of the foreign object presence (Par[0050]; The transmitter may stop transmission of the electromagnetic field 105 if the foreign object power loss (PL.sub.FO) is above the second threshold (e.g., 20%)).
	In regards to claim 14, Bastami in view of Chen disclose the transmitter of claim 12. Bastami further discloses, in figure 3, wherein the controller (338 control logic) is configured to change the operational frequency for minimum inductively transfer power upon the determining of the foreign object presence (Par[0050]; The transmitter 112 may reduce the strength of the electromagnetic field 105 or disable the generation thereof to reduce or stop the wireless power transfer from the transmitter 112 to the receiver 122. For example, the control logic 338 may generate a foreign object detect interrupt signal 339 to the inverter 330 that controls the operation thereof. For example, the transmitter 112 may reduce the strength of the electromagnetic field 105 if the foreign object power loss (PL.sub.FO) is above a first threshold (e.g., 10%) but below a second threshold (e.g., 20%)). 
In regards to claim 19, Bastami in view of Chen disclose the transmitter of claim 11. Chen further discloses wherein the coupling factor is a predetermined value that is greater than 0.15 (Par 0043).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bastami to incorporate the teachings of Chen by including wherein the coupling factor is a predetermined value that is greater than 0.15 in order to minimize transmission losses between the transmitter 204 and the receiver 208 (Chen; Par[0043]).
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bastami et al. (US 2013/0094598 A1) in view of Chen el at. (US 2017/0353046 A1) in further view of Kanno et al. (US 2011/0037322 A1).
In regards to claim 10, Bastami in view of Chen disclose the method of claim 9. Chen further discloses wherein the predetermined value is greater than 0.25 (Par 0043) but does not clearly disclose the medium comprising a thickness of up to 30 millimeters.
However, Kanno discloses, in figure 4, the medium (111; par 0069) comprising a thickness of up to 30 millimeters (Par 0155). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bastami and Chen to incorporate the teachings of Kanno by including the medium comprising a thickness of up to 30 millimeters in order to reduce multiple reflection of the RF energy between the circuit blocks and to improve the overall power generation efficiency (Kanno; par 0083).
In regards to claim 20, Bastami in view of Chen disclose the method of claim 19. Chen further discloses wherein the predetermined value is greater than 0.25 (Par 0043) but does not clearly disclose the medium comprising a thickness of up to 30 millimeters.
However, Kanno discloses, in figure 4, the medium (111; par 0069) comprising a thickness of up to 30 millimeters (Par 0155). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bastami and Chen to incorporate the teachings of Kanno by including the medium comprising a thickness of up to 30 millimeters in order to reduce multiple reflection of the RF energy between the circuit blocks and to improve the overall power generation efficiency (Kanno; par 0083).
Allowable Subject Matter
Claims 5-8, 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/ALEX W LAM/               Examiner, Art Unit 2842                                                                                                                                                                                         
/JOHN W POOS/               Primary Examiner, Art Unit 2896